Title: To Alexander Hamilton from James Wilkinson, 24 March 1800
From: Wilkinson, James
To: Hamilton, Alexander



Sir,
Head Quarters [Mississippi Territory]Fort Adams on the Mississippi March 24th. 1800

I transmit you under cover a duplicate of my last communication, and have the singular pleasure to inform you that the Snow Acteon, with the ordnance & public Stores, shiped for this post at New-York arrived here on the 21st. instant, in thirty days from New Orleans; by this operation much time and much expence has been saved, and the delusions which have prevailed with regard to the Navigation of this River, by vessels of the Ocean have been removed.
The troops destined for the Garrison of this post, except a portion of the Garrison of Fort McHenry, are assembled here; the transfer proposed will take effect this day, and the organization will be completed tomorrow.
It is with sensible concern I announce to you the death of Major Kersey of the 3d. Regiment, who on the 18th. instant in a reincounter with Lieutenant Marks of the same corps was run through the Body and expired on the 21st. The Lieutenant is in arrest and will be brought before a general Court Martial, for the violation of the 3d. & 5th. articles of the 2d. Section of the articles of war, & of the 20th article of the appendix to the same. This transaction presents in a light most unfavorable to Mr. Marks, but in a case which goes to affect life & honor, I forbear prejudgement and will barely assure you, that justice shall be done if attainable by my authority and the judgement of his peers.
Major Kerseys death will promote Captain Pike, whose Company I shall transfer to Captain Heth, and if the Captain should be still east of the mountains, I wish him to be ordered to the Chickasaw Bluffs (Fort Pickering) where he is to command. The companies proposed for the garrison of this post, will be Rickards, Wades, Greggs, & Steeles, who have two subalterns only among them, & Mr. Marks makes one of these.
You have under cover a General Return for the last month, from which you may discover the great deficiency of Officers to the Troops in this quarter.
I have no intelligence of the approach of Lieutenant Colonel Gaither, but shall be ready to commence my voyage by the 15th. or 20th. of the next month, and Should the Armed vessel arrive by that period and I have no news of the Colonel I shall leave the command here with Major Cushing, and embark for the most convenient Atlantic port.
Captain Guion is delayed by an enquiry into his conduct, as late Pay-Master to the Troops here, but will not be suffered to remain an unnecessary day.

We continue in tranquility with our neighbours.
Most Respecfully   I am Sir   your Obedt. Servant

Ja. Wilkinson
Major General Hamilton


